Citation Nr: 1201879	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-09 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder from May 6, 2004 to November 27, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder since November 28, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to May 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  From May 6, 2004 through November 27, 2006, the Veteran's posttraumatic stress disorder (PTSD) was manifested by depressed mood, irritability, anger problems, nightmares, flashbacks, intrusive recollections, sleep disturbance and social avoidance.  Objectively, the Veteran was generally neatly dressed with good grooming and fair hygiene, fully oriented and cooperative.  He exhibited clear speech; logical and goal-directed thought process; thought content without evidence of suicidal or homicidal ideation, hallucinations, or delusions; intact cognition; and fair insight and judgment.

2.  Since November 28, 2006, the Veteran's PTSD has been manifested by ongoing sleep disturbance with severe nightmares, flashbacks, intrusive memories, irritability, hypervigilance, hyperarousal symptoms, avoidance of crowds and trauma-related stimuli, survivor's guilt, emotional numbness and social withdrawal.  Objectively, the Veteran has been alert, fully oriented, well groomed with good hygiene and with good eye contact.  He exhibited congruent and constricted affect; normal speech; logical, sequential and goal directed thought process; thought content without evidence of homicidal ideation, hallucinations, or delusions; fair to mildly impaired concentration; passive and transient suicidal ideation with no active intent or plan; grossly intact cognition; and fair insight and judgment.



CONCLUSIONS OF LAW

1.  From May 6, 2004 through November 27, 2006, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  Since November 28, 2006, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected PTSD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service department records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's September 2009 remand, the RO requested the Social Security Administration (SSA) to provide any records pertaining to the Veteran.  A December 2009 response from the SSA indicated that there were no medical records available.  Pursuant to the Board's December 2010 remand, the Veteran was also afforded an updated VA examination to ascertain the current severity of his service-connected PTSD.  The VA examination obtained provides sufficient detail to determine the current severity of the Veteran's service-connected PTSD.  The Board finds that the VA examination is adequate, as it was based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with its September 2009 and December 2010 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Claim

Historically, the RO's March 2006 rating decision granted service connection for PTSD and assigned an initial evaluation of 30 percent, effective May 6, 2004, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The RO subsequently issued a March 2007 rating decision which increased the initial evaluation to 50 percent effective May 6, 2004, and assigned a 70 percent evaluation effective November 28, 2006.  The Veteran continues to seek an increased rating in this matter.  See AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social or occupational functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational functioning, such as having few friends or having conflicts with peers or co-workers.  Id.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.  A GAF of 21-30 is defined as behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, such as sometimes incoherent, acts grossly inappropriately, suicidal preoccupation; or inability to function in almost all areas, such as stays in bed all day, no job, no friends, no home.  Id.

I. Initial Evaluation from May 6, 2004 through November 27, 2006

The Veteran was afforded a VA PTSD examination in December 2004.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he was in his third marriage for six years and was unemployed.  He reported a history of heavy drinking but stated that he had cut down the amount of alcohol intake.  The Veteran complained of difficulty staying asleep and having nightmares about his Vietnam experience.  He also stated that he had recurrent recollection of his experience in Vietnam and that he got angry easily, which resulted in many fights.  On mental status examination, the Veteran was neatly dressed and cooperative.  He was fully oriented.  He spoke clearly and his answers were coherent and relevant.  The Veteran exhibited an irritable mood and congruent affect.  He denied hallucinations and delusions, and suicidal and homicidal thoughts.  The examiner noted that the Veteran's memory for recent and remote events was good and that he was able to manage his benefits.  The Veteran reported that he lost few hours from work.  No impairments of thought process were shown.  The Veteran's activities of daily living were normal.  The diagnoses were delayed PTSD and alcohol dependence, and a GAF score of 60 was assigned.

In a May 2006 VA treatment report, the Veteran stated "I need help with anxiety."  He complained of anxiety and difficulty sleeping, and stated that he had worsening nightmares in the previous two to three months.  He found it difficult to be around people and liked to be a loner.  He reported flashbacks about his Vietnam experience. The VA physician noted that the Veteran endorsed symptoms of depression, changes in sleep, interest, guilt, energy, concentration, appetite, or psychomotor agitation.  The Veteran denied any symptoms of a manic episodes, such as racing thoughts, inflated self esteem, distractibility, goal directed activity or excessive pleasurable activities.  He also denied auditory or visual hallucinations, delusions, illusions, thought insertion, thought withdrawal, thought broadcasting, paranoid thoughts or idea of reference.  The Veteran strongly denied suicidal or homicidal ideation or violent thoughts.  On mental status examination, the Veteran was alert, fully oriented and cooperative.  He was well dressed and clean.  His mood was anxious and his affect was congruent to his mood.  He showed logical, sequential and clear thought process and speech; thought content without any auditory or visual hallucination, delusions, or suicidal, homicidal or violent ideation; fair cognitive evaluation; and fair insight and judgment.  The diagnoses were depression with anxiety; rule out PTSD; rule out social phobia, and a GAF score of 60 was assigned.

A June 2006 VA treatment report noted the Veteran's complaint of nightmares and flashbacks.  The Veteran stated that he felt uncomfortable in crowds.  He denied current suicidal ideation.  The Veteran was concerned that his temper would cause his third marriage to end.  He stated that his previous two wives were good women but his temper was so bad that it caused the prior marriages to end.  He stated that he had punched walls previously during episodes of anger.  The Veteran reported that he was calmer since he started taking the new medication.  He was mainly concerned about his nightmares of the "dead bodies."  However, the Veteran stated that after waking up from the nightmare he was able to go back to sleep and slept through the night.  He denied being suicidal but stated that if his wife were to leave him he could see himself sticking a gun in his mouth.  He denied being homicidal.  On mental status examination, the Veteran appeared his stated age and was neatly dressed, with good grooming and hygiene.  He was cooperative and calm.  His speech was normal, his mood was "more calm," and his affect was reactive and mood-congruent.  The Veteran's thought process was logical and sequential.  He denied suicidal and homicidal ideation, as well as auditory or visual hallucinations.  His insight and judgment were fair.  He was alert and fully oriented.  The assessments were depression with anxiety, rule out PTSD, rule out social phobia, rule out intermittent explosive disorder, and rule out history of alcohol dependence in remission.  A GAF score of 60 was assigned.

In another June 2006 VA treatment report, the Veteran reported improvement in mood and stated "maybe the stuff is doing me some good."  He felt that he was calmer, but was afraid he would "go off" on his wife.  He also stated that he was sleeping better.  The Veteran denied symptoms of depression or any symptoms of a manic episode.  He also denied auditory or visual hallucinations, delusions, illusions, thought insertion, thought withdrawal, thought broadcasting, paranoid thoughts or idea of reference.  The Veteran strongly denied suicidal and homicidal ideation, and violent thoughts.  He denied anxiety, but stated that he was having nightmares at times.  On mental status examination, the Veteran was alert, fully oriented and cooperative.  He was well dressed and clean.  His mood was anxious and his affect was congruent to his mood.  He showed logical, sequential, and clear thought process and speech; thought content without any auditory or visual hallucination, delusions, or suicidal, homicidal, or violent ideation; fair cognitive evaluation; and fair insight and judgment.  The diagnoses were depression with anxiety; rule out PTSD; and rule out social phobia.  A GAF score of 60 was assigned.

In a July 2006 VA treatment report, the Veteran stated that his mood was improved, but his sleep continued to be disturbed.  He denied suicidal or homicidal ideation, intent, or plan.  On mental status examination, the Veteran was alert, fully oriented, and cooperative.  He appeared well dressed and clean.  His mood was "anxious" and his affect was congruent to his mood.  He showed logical, sequential and clear thought process and speech; thought content without any auditory or visual hallucination, delusions, or suicidal, homicidal or violent ideation; grossly intact cognitive evaluation; and fair insight and judgment.  The diagnoses were depression with anxiety; rule out PTSD; and rule out social phobia.  A GAF score of 60 was assigned.

In an August 2006 VA treatment report, the Veteran stated that his depression was improved, however, irritability persisted.  He was having nightmares and ideas of reference.  He stated that he did not like crowds and felt that people were staring at him.  On mental status examination, the Veteran was appropriately dressed with fair hygiene but unshaven.  No abnormal movements were shown, although he was agitated and menacing at times.  It was noted that he did not appear to have control over his emotions.  The Veteran's speech was rapid at times, and his thought was logical and goal directed.  He had irritable mood and affect, and was easily angered.  He showed poor insight and judgment, intact cognition, and fair reliability.  The assessments were PTSD; mood disorder, not otherwise specified; and intermittent explosive disorder.

In a September 2006 VA treatment report, the Veteran stated that he was sleeping well, less angry, and able to walk away from arguments.  He was calmer and did not have conflicts with his wife.  He reported nightmares and depression, rated at a nine on a scale of one to 10.  He denied suicidal or homicidal ideation, hopelessness, auditory or visual hallucinations, and delusions.  On mental status examination, the Veteran was calm, appropriate, cooperative, and with no abnormal movements.  His speech was normal, and his thought process was logical and goal directed.  He had an euthymic mood, and a congruent and appropriate affect.  It was noted that his insight and judgment were improved.

Prior to November 28, 2006, the Veteran's recorded GAF scores were 60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  See DSM-IV, at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

From May 6, 2004 through November 27, 2006, the Veteran reported symptoms of depressed mood, irritability, anger problems, nightmares, flashbacks, intrusive recollections, sleep disturbance, and social avoidance.  The evidence does not reflect symptoms of such severity to warrant a higher disability rating in excess of 50 percent at any time prior to November 28, 2006.  Objectively, the Veteran was generally neatly dressed, with good grooming and fair hygiene, and fully oriented and cooperative.  He exhibited logical and goal-directed thought process; thought content without evidence hallucinations or delusions; intact cognition; and fair insight and judgment.  The evidence does not show suicidal or homicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  Although the record reflects that the Veteran had ongoing irritability and anger issues, which had resulted in many physical fights in the past, the evidence of record during the pertinent period fails to show any period of violence.

While the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, none of the symptoms warranting the assignment of the next higher evaluation under the 38 C.F.R. § 4.130 were present in the Veteran's case during the period from May 6, 2004 through November 27, 2006.  See Mauerhan, 16 Vet. App. at 442.

Based on the totality of the evidence, to include the clinical findings of symptoms, the GAF scores assigned, and the Veteran's statements, the Board concludes that an initial evaluation in excess of 50 percent from May 6, 2004 through November 27, 2006, for service-connected PTSD, is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


II. Evaluation from November 28, 2006

In a November 2006 letter, R. K., M.D. stated that the Veteran was seen for a total of five visits since August 2006 with the diagnoses of severe PTSD and bipolar disorder with mixed episode.  Dr. K. stated that the Veteran's GAF score deteriorated from 51, which was provided on May 31, 2006, to his most recent GAF score of 40, which was assigned on November 28, 2006.  Dr. K. noted that the Veteran had severe PTSD and an underlying bipolar disorder which was exacerbated by his PTSD.  Dr. K. stated that without psychiatric medication, the Veteran had nightmares and was unable to sleep, became increasingly irritable, hypervigilant, avoidant of people and unable to interact with people, which was shown on his most recent visit.

A January 2007 VA treatment report stated that the Veteran was able to abstain from hurting others when he was playing cards.  He denied having any complaints.  He also denied unclear thinking, or suicidal or homicidal ideation.  On mental status examination, the Veteran was alert, fully oriented, and appeared in no acute distress, with good grooming and hygiene.  No psychomotor retardation or agitation was shown, and he kept good eye contact.  He was pleasant and his speech was normal, fluent, and coherent.  His thought process was logical, sequential, and goal directed; and his thought content was free of auditory or visual hallucinations, delusions, or suicidal, violent or homicidal ideation.  He had an euthymic mood and affect, fair insight and judgment, and intact reliability.  He was able to spell words backwards, and his attention appeared to be intact.  The assessments were severe PTSD and bipolar disorder, with mixed episode.  A GAF score of 40 was assigned.  

In a May 2007 letter, Dr. K. stated that ever since he had seen the Veteran, the Veteran had been very irritable and labile.  It was further noted that the Veteran had gotten into many fights throughout his lifetime and had a history of violence toward others, with the slightest provocation.  Dr. K. stated

I do not think [the Veteran] is able to be employed given the above considerations, he would likely injure himself or be a danger to others.  He has been compliant with treatment, and despite aggressive efforts to manage his illness, the likelihood he will improve is quite low.

The record includes a letter from the Veteran's sister stating that since the Veteran returned from Vietnam, he went into a rage very easily, exploded any minute, and experienced mood swings that resulted in many fist fights. 

The Veteran underwent another VA PTSD examination in May 2007.  The VA examiner stated that the claims file was reviewed.  The Veteran reported symptoms of nightmares, frequent intrusive memories, recollections and flashbacks for many years, all pertaining to his stressors during his tour in Vietnam War.  He woke up at night unable to go back to sleep, and did not want to talk about Vietnam.  The Veteran noted that his issues with PTSD caused him numerous problems in his life, such as having two prior divorces and difficulty with anger management.  

On mental status examination, the Veteran was unshaven.  He answered questions appropriately and had a constricted affect.  He denied suicidal or homicidal ideation, hopelessness, delusions, hallucinations, or psychoses.  A good fund of knowledge was shown; however, the Veteran had difficulty with recent memory and the ability to concentrate.  His judgment was intact and his insight was very limited into his psychiatric and PTSD problems.  It was noted that there was increase in frequency, severity, and duration of symptoms or remissions since the last examination.  No impairment of thought process, social functioning, or post military stressors were shown, and activities of daily living were normal.  The Veteran was able to handle his own money.  The diagnosis was chronic PTSD, and a GAF score of 42 was assigned.  The treating physician stated

It is my opinion with a reasonable degree of medical and psychiatric certainty that this veteran is unable to obtain and maintain gainful employment solely due to his post-traumatic stress disorder service-connected disability.  The rationale for this is the fact that he has major difficulties in sleep that prevents him from being able to focus or concentrate his attention span on any required function of any job.  Additionally, he has problems dealing with people, with crowds, and also with issues of anger.  He tends to explode easily and would not be able to function safely in any job situation.

An April 2008 VA treatment report stated that the Veteran had ongoing anger management problems.  It was noted that the Veteran was talkative, excitable, and fully oriented.  No suicidal or homicidal thoughts were shown.  All cognitive functions were intact.  The diagnoses were alcohol dependence, PTSD, and depression, not otherwise specified, and a GAF score of 50 to 60 was assigned.

In an August 2008 VA treatment report, the Veteran related that there had not been any real changes since his last visit and that his sleep was poor.  The Veteran reported fair concentration, enjoying hobbies, ongoing irritability, nightmares, intrusive thoughts, avoidance, hypervigilance, and hyperarousal symptoms.  He had not experienced any flashbacks in a while.  He denied active or passive suicidal, violent, or homicidal ideation.  He also denied any past history of manic symptoms, auditory or visual hallucinations, or delusions.  On mental status examination, the Veteran was alert and fully oriented, with no acute distress.  He was fairly well groomed with good eye contact.  He was pleasant and cooperative.  The Veteran exhibited normal psychomotor activity, with no psychomotor agitation or retardation; fluent speech; an "ok" mood; congruent affect; sequential thought process; grossly intact cognition; and fair insight and judgment.  The assessments were depression, not otherwise specified; PTSD; and alcohol abuse, and a GAF score of 55 was assigned.  

In an October 2008 VA treatment report, the Veteran related that his sleep was poor and that he had approximately five to six hours of fragmented sleep.  The Veteran reported fair concentration, enjoying hobbies, ongoing irritability, nightmares recurring approximately three to four times weekly, occasional flashbacks, intrusive thoughts, avoidance, hypervigilance, and hyperarousal symptoms.  He denied active or passive suicidal, violent, or homicidal ideation.  He also denied any past history of manic symptoms or auditory or visual hallucinations, or delusions.  On mental status examination, the Veteran was alert and fully oriented, with no acute distress. He was fairly well groomed with good eye contact.  He was pleasant and cooperative.  He exhibited normal psychomotor activity with no psychomotor agitation or retardation; fluent speech; an "ok" mood; appropriately reactive affect; sequential thought process; grossly intact cognition; and fair insight and judgment.  The assessments were depression, not otherwise specified; PTSD; and history of alcohol abuse, and a GAF score of 55 was assigned.  

In a December 2008 VA treatment report, the Veteran related that overall there had not been any changes since his last visit, but he saw a friend from his days in Vietnam.  The Veteran reported an increase in his symptoms, to include increased nightmares, flashbacks, and intrusive thoughts.  He reported fair concentration, enjoying hobbies, ongoing irritability that fluctuated in severity, avoidance, hypervigilance and hyperarousal symptoms.  The examiner noted that the Veteran's PTSD symptoms were chronic and fluctuated between moderate and severe.  The Veteran denied active or passive suicidal, violent, or homicidal ideation.  He also denied any past history of manic symptoms, auditory or visual hallucinations, and delusions.  On mental status examination, the Veteran was alert and fully oriented, with no acute distress.  He was fairly well groomed with good eye contact.  He was pleasant and cooperative.  The Veteran exhibited normal psychomotor activity, with no psychomotor agitation or retardation; fluent speech; an "ok" mood; congruent affect; sequential thought process; grossly intact cognition; and fair insight and judgment.  The assessments were depression, not otherwise specified; PTSD; and history of alcohol abuse, and a GAF score of 55 was assigned.  

In a February 2009 VA treatment report, the Veteran stated that he was experiencing dizziness with the increased dose of medication and discontinued taking it.  He related that overall there had not been changes since the last visit.  The assessments were depression, not otherwise specified; PTSD; and history of alcohol abuse, and a GAF score of 55 was assigned.  

In an April 2009 VA treatment report, the Veteran reported experiencing greatly increased irritability and headache with the prescribed medication for his PTSD.  He related that overall there had not been changes since the last visit.  The assessments were depression, not otherwise specified; PTSD; and history of alcohol abuse, and a GAF score of 55 was assigned.  

In an August 2009 VA treatment report, the Veteran related that overall there had not been changes since the last visit.  The assessments were depression, not otherwise specified; PTSD; and history of alcohol abuse, and a GAF score of 55 was assigned.  

In an October 2009 VA treatment report, the Veteran reported ongoing frustration and irritability.  He stated that whenever he had frustration, he became very angry, irritable, but was able to remain in control.  He had ongoing nightmares, flashbacks, intrusive thoughts, avoidance, hypervigilance, and hyperarousal symptoms.  It was noted that the Veteran's PTSD symptoms were chronic and fluctuated between moderate and severe.  He denied active or passive suicidal, violent, or homicidal ideation.  The assessments were PTSD; depression, not otherwise specified; and history of alcohol abuse, and a GAF score of 45-50 was assigned.

In an October 2009 letter, L.Z., M.D. wrote that the Veteran had been treated in the mental health clinic at the VA Hospital for several years.  Dr. Z. stated that since August 2008, the Veteran continued to experience recurrent and severe nightmares, flashbacks, intrusive thoughts and memories, hyperarousal symptoms, hypervigilance, exaggerated startle, survivor's guilt, irritability, as well as emotional numbness, and resultant isolation.  It was further noted that the Veteran's PTSD symptoms were chronic, fluctuated between moderate to severe, and adversely impacted his social and occupational functioning.  The Veteran had not been able to tolerate psychotropic medications and had been averse to individual or group therapy due to prior negative experiences.  The GAF score was 40 to 50.

In an October 2009 letter, B.B., who served with the Veteran in the same company during his service in Vietnam, described the stressful events that occurred while in service.

In a November 2009 VA treatment report, the Veteran related that overall there had not been changes since his last visit in August 2009.  He reported ongoing frustration and irritability; however, that he was able to remain in control.  The assessments were PTSD; depression, not otherwise specified; and history of alcohol abuse, and a GAF score of 47 was assigned.

In a February 2010 VA treatment report, the Veteran related that overall there had not been changes since his last visit.  The assessments were PTSD; depression, not otherwise specified; and history of alcohol abuse, and a GAF score of 47 was assigned.

In a May 2010 VA treatment report, the Veteran related that overall there had not been changes since his last visit.  The assessments were PTSD; depression, not otherwise specified; and history of alcohol abuse, and a GAF score of 47 was assigned.

In a September 2010 VA treatment report, the Veteran reported increased PTSD symptoms of nightmares, flashbacks, hypervigilance, irritability, intrusive thoughts, avoidance, depressed mood and decreased sleep.  He admitted to passive thoughts of not caring if something happened to him, but denied active suicidal or homicidal ideation.  He also denied any past history of manic symptoms or auditory or visual hallucinations, or delusions.  On mental status examination, the Veteran was alert and fully oriented, with no acute distress.  He was fairly well groomed, with good eye contact.  He was pleasant and cooperative.  He exhibited normal psychomotor activity with no psychomotor agitation or retardation; fluent speech; a "down" mood; congruent affect; sequential thought process; grossly intact cognition; and fair insight and judgment.  The assessments were PTSD; depression, not otherwise specified; and alcohol abuse, and a GAF score of 43 was assigned.

In an October 2010 VA treatment report, the Veteran related that his symptoms improved since his last visit and he was essentially back to his baseline again with no changes since his last visit.  The assessments were depression, not otherwise specified; PTSD; and alcohol abuse, and a GAF score of 47 was assigned.  

In a January 2011 VA treatment report, the Veteran related that overall there had not been changes since the last visit.  The assessments were depression, not otherwise specified; PTSD; and alcohol abuse, and a GAF score of 43 was assigned.  

In a May 2011 VA treatment report, the Veteran related that his nightmares, flashbacks, intrusive memories, avoidance, hypervigilance, hyperarousal symptoms, and survivor's guilt continued.  The examiner noted that the Veteran's PTSD symptoms were chronic and fluctuated between moderate and severe, but more frequently severe.  The Veteran reported ongoing frustration and irritability; however that he was able to remain in control.  He related that his sleep was fair and he had about 4 to 6 hours of fragmented sleep.  His concentration was decreased and he enjoyed hobbies, especially reading.  The Veteran denied any history of suicide attempt.  He denied violent or homicidal ideation.  The treating physician found that the Veteran had ongoing and severe symptoms of irritability, and PTSD appeared to be further adversely impacting his social and occupational functioning.  The Veteran denied any past history of manic symptoms, auditory or visual hallucinations, or delusions.  On mental status examination, the Veteran was alert and fully oriented, with no acute distress. He appeared fairly well groomed with good eye contact.  He was pleasant and cooperative.  He exhibited normal psychomotor activity with no psychomotor agitation or retardation; fluent speech; "ok" mood; congruent and appropriately reactive affect; sequential thought process; grossly intact cognition; and fair insight and judgment.  The assessments were depression, not otherwise specified; PTSD; and alcohol abuse, and a GAF score of 43 was assigned.  

Most recently, the Veteran was afforded a VA examination in May 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran was unemployed and he maintained that his PTSD cost him two marriages.  He reported that he did very little other than watch television, play cards on the computer for hours, and take drives.  The Veteran reported nightmares recurring three to four times a week, night sweats, distressing memories occurring daily, crying episodes approximately two to three times a week, avoidance behaviors, and emotional numbing.  The Veteran stated that he felt close to his wife but he trusted almost no one else.  He did not socialize or make friends, and preferred not to be around others.  He also reported hyperarousal, hypervigilance, and excessive irritability.  The examiner noted that the Veteran's symptoms remained chronic and frequent without remission in the moderate to severe range.  

On mental status examination, the Veteran was mentally alert, fully oriented, verbal, cooperative and with good grooming and marginally adequate hygiene.  His activities of daily living were not problematic.  The Veteran showed coherent, organized and relevant thought process, and denied psychotic or obsessive thought content.  He had a cautious mood, an observant and appraising affect, and suicidal ideation for about a year when depressed.  He stated that he had no current suicidal ideation, plans, or intent.  The Veteran was able to follow a simple three-stage task and understood proverbs correctly.  His attention and concentration were unimpaired, and his impulse control was adequate.  The diagnostic impressions were chronic PTSD and history of alcohol abuse in partial remission, and a GAF score of 50 was assigned.  The examiner stated that the examination and clinical notes of record consistently rated the Veteran's symptoms in the serious range; however, no cognitive problems were noted on the mental status examination.  

Beginning November 28, 2006, the GAF scores fluctuated from 40 to 55, which contemplate moderate symptoms, such as circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, for example, having few friends or having conflicts with peers or co-workers; and serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, for example, no friends, unable to keep a job; as well as serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  VA treatment reports during this period similarly characterized the Veteran's PTSD symptoms as chronic and fluctuating between moderate to severe.

The evidence of record demonstrates that since November 28, 2006, the Veteran has reported symptoms of ongoing sleep disturbance with severe nightmares, flashbacks, intrusive memories, irritability, hypervigilance, hyperarousal symptoms, avoidance of crowds and trauma-related stimuli, survivor's guilt, emotional numbness, and social withdrawal.  The evidence reflects the Veteran was alert, fully oriented, well groomed with good hygiene, and with good eye contact.  He had a congruent and constricted affect; normal speech; logical, sequential and goal directed thought process; thought content without evidence of homicidal ideation, hallucinations, or delusions; fair to mildly impaired concentration; passive and transient suicidal ideation with no active intent or plan; grossly intact cognition; and fair insight and judgment.  The evidence of record also does not demonstrate delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's activities of daily living were not problematic.  Additionally, the Veteran felt close to his wife although he did not socialize or make friends.  Accordingly, the Board finds that the objective evidence of record does not support an evaluation in excess of 70 percent. 

III. Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

For the period from May 6, 2004 through November 27, 2006, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent disability rating for PTSD inadequate.  The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  From May 6, 2004 through November 27, 2006, the Veteran's PTSD was manifested by depressed mood, irritability, anger problems, nightmares, flashbacks, intrusive recollections, sleep disturbance, and social avoidance.  Ratings in excess of 50 percent are provided for certain manifestations of service-connected PTSD but the medical evidence of record reflects that those manifestations are not present in this case.  Objectively, the Veteran was generally neatly dressed with good grooming and fair hygiene, fully oriented, and cooperative.  He exhibited logical and goal-directed thought process; thought content without evidence of suicidal or homicidal ideation, hallucinations, or delusions; intact cognition; and fair insight and judgment.  The evidence does not show symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating for his service-connected PTSD from May 6, 2004 through November 27, 2006.  

For the period since November 28, 2006, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 70 percent disability rating for PTSD inadequate.  As noted above, the Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Since November 28, 2006, the Veteran's PTSD has been manifested by ongoing sleep disturbance with severe nightmares, flashbacks, intrusive memories, irritability, hypervigilance, hyperarousal symptoms, avoidance of crowds or trauma-related stimuli, survivor's guilt, emotional numbness, and social withdrawal.  A rating in excess of 70 percent is provided for certain manifestations of service-connected PTSD but the medical evidence of record reflects that those manifestations are not present in this case.  Objectively, the Veteran was alert, fully oriented, well groomed with good hygiene and with good eye contact.  He has exhibited "ok" to depressed mood, congruent and constricted affect; normal speech; logical, sequential and goal directed thought process; thought content without evidence of homicidal ideation, hallucinations, or delusions; fair to mildly impaired concentration; passive and transient suicidal ideation with no active intent or plan; grossly intact cognition; and fair insight and judgment.  The medical evidence does not demonstrate persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current 70 percent disability rating for his service-connected PTSD since November 28, 2006.  

Therefore, the currently assigned schedular evaluations are adequate and no referral is required.  38 C.F.R § 4.130, Diagnostic Code 9411; Thun, 22 Vet. App. at 115.  

While there may have been day-to-day fluctuations in the Veteran's PTSD during the two periods of time currently assigned, the evidence shows no other distinct periods of time during which the Veteran's PTSD varied to such an extent that a rating less than or in excess of the currently assigned ratings would be warranted.  Thus, additional staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.   

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against ratings in excess of those currently assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 50 percent for PTSD, from May 6, 2004 through November 27, 2006 is denied.

An evaluation in excess of 70 percent for PTSD since November 28, 2006 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


